            Case 2:18-cv-02642-PD Document 102 Filed 05/24/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA et al.                )
 ex rel. JUSTIN DILLON,                         )
                                                )
                                                )
                        Plaintiff/Relator,      )
                                                )
                v.                              )      Civil Action No. 02:18-CV-2642-PD
                                                )
 INCYTE CORPORATION,                            )
                                                )
                        Defendant.              )


                             JOINT STIPULATION OF DISMISSAL

       1.      The United States and defendant Incyte Corporation executed a Settlement

Agreement, with an effective date of May 4, 2021, that provides for a release of the Covered Conduct,

defined in the Settlement Agreement,, a payment by defendant to the United States, and the dismissal

of this action pursuant to the terms and conditions of the Settlement Agreement.

       2.      The Settlement Agreement provides that the parties shall promptly sign and execute

a joint stipulation of dismissal, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,

when the United States receives the required payment from the defendant as provided for by the

terms of the Settlement Agreement.

       3.      Defendant Incyte Corporation made payment to the United States pursuant to the

terms of the Settlement Agreement on May 11, 2021.

       4.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and the qui tam provisions

of the False Claims Act, 31 U.S.C. § 3730(b)(1), and in accordance with the terms and conditions of

the Settlement Agreement between the United States, relator Justin Dillon, and defendant Incyte

Corporation, the Parties hereby stipulate to the dismissal of this action as follows:

               A.      Relator’s claims in this action are DISMISSED WITH PREJUDICE pursuant
          Case 2:18-cv-02642-PD Document 102 Filed 05/24/21 Page 2 of 3



to and consistent with the terms and conditions of the Settlement Agreement;

              B.      The United States’ claims in this action as to the Covered Conduct, defined in

the Settlement Agreement, are DISMISSED WITH PREJUDICE pursuant to and consistent with the

terms and conditions of the Settlement Agreement;

              C.      The United States’ claims pertaining to any conduct not included within the

Covered Conduct of the Settlement Agreement are DISMISSED WITHOUT PREJUDICE pursuant

to and consistent with the terms and conditions of the Settlement Agreement.



SO STIPULATED:


 THE UNITED STATES OF AMERICA                    RELATOR


 __/s/ Gregory B. David__________                _/s/ Brian J. McCormick___________
 Gregory B. David                                Brian J. McCormick, Jr.
 Assistant U.S. Attorney                         Ross Feller Casey LLP
 Chief, Civil Division                           One Liberty Place
                                                 1650 Market St.
 __/s/ Paul J. Koob______________                Philadelphia, PA 19103
 Charlene Keller Fullmer                         Counsel for relator Justin Dillon
 Assistant U.S. Attorney
 Deputy Chief, Civil Division
 Paul J. Koob
 Matthew E. K. Howatt
 Assistant U.S. Attorneys

 Jamie A. Yavelberg
 Jennifer L. Cihon
 Attorneys, Civil Division
 United States Department of Justice
 P.O. Box 261, Ben Franklin Station
 Washington, D.C. 20044
 Phone: (202) 514-7371




                                                 2
        Case 2:18-cv-02642-PD Document 102 Filed 05/24/21 Page 3 of 3




  istin Graham Koehler
Sidley Austin LLP
1501 K. Street NW
Washington, D.C. 20005




                                         SO ORDERED:

                                          /s/ Paul S. Diamond    May 21, 2021
                                         Judge Paul S. Diamond
                                         United States District Judge




                                     3
